UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04474 Name of Registrant: Vanguard California Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2013 – November 30, 2014 Item 1: Reports to Shareholders Annual Report | November 30, 2014 Vanguard California Tax-Exempt Funds Vanguard California Tax-Exempt Money Market Fund Vanguard California Intermediate-Term Tax-Exempt Fund Vanguard California Long-Term Tax-Exempt Fund The mission continues On May 1, 1975, Vanguard began operations, a fledgling company based on the simple but revolutionary idea that a mutual fund company should be managed solely in the interest of its investors. Four decades later, that revolutionary spirit continues to animate the enterprise. Vanguard remains on a mission to give investors the best chance of investment success. As we mark our 40th anniversary, we thank you for entrusting your assets to Vanguard and giving us the opportunity to help you reach your financial goals in the decades to come. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 10 California Tax-Exempt Money Market Fund. 15 California Intermediate-Term Tax-Exempt Fund. 35 California Long-Term Tax-Exempt Fund. 98 About Your Fund’s Expenses. 130 Glossary. 132 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Since our founding, Vanguard has drawn inspiration from the enterprise and valor demonstrated by British naval hero Horatio Nelson and his command at the Battle of the Nile in 1798. The photograph displays a replica of a merchant ship from the same era as Nelson’s flagship, the HMS Vanguard . Your Fund’s Total Returns Fiscal Year Ended November 30, 2014 Taxable- SEC Equivalent Income Capital Total Yield Yield Returns Returns Returns Vanguard California Tax-Exempt Money Market Fund 0.01% 0.02% 0.01% 0.00% 0.01% California Tax-Exempt Money Market Funds Average 0.00 California Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard California Intermediate-Term Tax-Exempt Fund Investor Shares 1.55% 3.12 % 3.23% 4.06% 7.29% Admiral™ Shares 1.63 3.28 3.31 4.06 7.37 Barclays Municipal California Intermediate Bond Index 6.12 California Intermediate Municipal Debt Funds Average 5.70 California Intermediate Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard California Long-Term Tax-Exempt Fund Investor Shares 2.13% 4.29 % 4.07% 6.72% 10.79% Admiral Shares 2.21 4.45 4.15 6.72 10.87 Barclays CA Municipal Bond Index 9.32 California Municipal Debt Funds Average 10.88 California Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. 7-day SEC yield for the California Tax-Exempt Money Market Fund; 30-day SEC yield for the California Intermediate-Term Tax-Exempt Fund and California Long-Term Tax-Exempt Fund. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 43.4% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 1 Chairman’s Letter Dear Shareholder, After a weak start, both taxable and tax-exempt bonds confounded expectations by rebounding robustly from their prior-year losses. For the 12 months ended November 30, 2014, the broad U.S. municipal bond market returned more than 8%, about 3 percentage points ahead of the broad U.S. taxable bond market. In this favorable environment, Vanguard California Intermediate-Term Tax-Exempt Fund returned 7.29% for Investor Shares and 7.37% for Admiral Shares for the fiscal year. Vanguard California Long-Term Tax-Exempt Fund returned 10.79% for Investor Shares and 10.87% for Admiral Shares. Price appreciation contributed more than half of each fund’s total return. As I’ve cautioned in recent fund reports, we shouldn’t expect such exceptionally strong performance to continue. This is especially true given current low yields and expectations that the Federal Reserve will begin raising interest rates in 2015. It’s worth noting that more than two-thirds of each fund’s return was earned in the first half of the year, when interest rates dropped the most. As bond prices rose during the fiscal year, yields fell. (Bond prices and yields move in opposite directions.) The 30-day SEC yield for Investor Shares of the Intermediate-Term Fund fell to 1.55% as of November 30, 2014, from 2.24% a year earlier. The Long-Term Fund’s yield for Investor Shares fell more than 2 a full percentage point, to 2.13% from 3.29%. The drop partly reflects investors’ assessment that risks have decreased for muni bonds in general and bonds issued by the state of California in particular. Vanguard California Tax-Exempt Money Market Fund returned 0.01%, just ahead of its peer average, as the Fed kept short-term interest rates at 0% to 0.25%. The fund’s yield was unchanged at 0.01%. Please note that the funds are permitted to invest in securities whose income is subject to the alternative minimum tax (AMT). As of November 30, neither the Intermediate-Term Fund nor the Long-Term Fund owned securities that would generate income distributions subject to the AMT, but the Money Market Fund did. On a separate note, the Securities and Exchange Commission (SEC) adopted a number of regulatory changes governing money market funds earlier this year. These reforms, and the significant safeguards the SEC adopted in 2010, constitute a strong response to those who believe institutional money market funds pose a risk to the financial system. The vast majority of investors in Vanguard money market funds will not be affected by the new rules. A brief overview of the changes can be found in the inset box on page 6. Bond prices continued climbing almost without interruption At the start of the fiscal year, analysts anticipated higher interest rates and falling bond prices. Yields were already low in the Market Barometer Average Annual Total Returns Periods Ended November 30, 2014 One Three Five Year Years Years Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.27% 3.00% 4.10% Barclays Municipal Bond Index (Broad tax-exempt market) 8.23 4.78 5.12 Citigroup Three-Month U.S. Treasury Bill Index 0.04 0.04 0.06 Stocks Russell 1000 Index (Large-caps) 16.56% 21.05% 16.25% Russell 2000 Index (Small-caps) 3.99 18.36 16.69 Russell 3000 Index (Broad U.S. market) 15.53 20.84 16.28 FTSE All-World ex US Index (International) 1.05 10.29 5.94 CPI Consumer Price Index 1.32% 1.44% 1.77% 3 United States and abroad, and the Fed was expected to begin tapering its monthly bond-buying program. Instead of rising, however, U.S. bond yields declined even as the Fed began to scale back its purchases in January and concluded the program in October. “Safe haven” demand for U.S. Treasury bonds and many municipal bonds was strong amid heightened geopolitical risk in the Middle East, Ukraine, and elsewhere. (Municipal bonds backed by tax revenues are often viewed as being almost as safe as U.S. Treasury bonds.) This demand helped the broad U.S. taxable bond market return 5.27% for the 12 months ended November 30. The yield of the 10-year U.S. Treasury note ended November at 2.25%, down from 2.74% a year earlier. International bonds (as measured by the Barclays Global Aggregate Index ex USD) returned –2.53% for U.S. investors, as many foreign currencies weakened against the U.S. dollar during the fiscal year. (International bonds produced a positive return for U.S. investors after currency hedging, which helps mitigate the effects of movements in foreign exchange rates.) Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average California Tax-Exempt Money Market Fund 0.16% — 0.17% California Intermediate-Term Tax-Exempt Fund 0.20 0.12% 0.76 California Long-Term Tax-Exempt Fund 0.20 0.12 0.94 The fund expense ratios shown are from the prospectus dated March 27, 2014, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2014, the funds’ expense ratios were: for the California Tax-Exempt Money Market Fund, 0.07%; for the California Intermediate-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; and for the California Long-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares. The expense ratio for the California Tax-Exempt Money Market Fund reflects a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the expense ratio was 0.16%. Peer-group expense ratios are derived from data provided by Lipper, a Thomson Reuters Company, and capture information through year-end 2013. Peer groups: For the California Tax-Exempt Money Market Fund, California Tax-Exempt Money Market Funds; for the California Intermediate-Term Tax-Exempt Fund, California Intermediate Municipal Debt Funds; for the California Long-Term Tax-Exempt Fund, California Municipal Debt Funds. 4 Monetary policy, corporate earnings gave the U.S. stock market a boost The broad U.S. stock market gained more than 15% for the fiscal year. Strong corporate earnings along with generally accommodative central bank policies helped offset investor concern about economic struggles in Europe and strife in the Middle East. Here, too, foreign currency weakness weighed on returns for U.S. investors: International stocks managed a return of only about 1% in dollar terms. Emerging markets fared better than the developed markets of Europe and the Pacific region. California’s improved health lifted state and local returns Many of the concerns and challenges foreseen last year for the broad municipal bond market turned out to be less threatening than anticipated. The Fed’s gradual tapering of its bond-buying stimulus program beginning in January wasn’t disruptive. And Detroit negotiated the terms of its bankruptcy settlement relatively swiftly, although Puerto Rico’s finances remained precarious. The light volume of new tax-exempt issuance, especially in the first half of the fiscal year, supported bond prices. So, too, did strong demand not only from traditional Total Returns Ten Years Ended November 30, 2014 Average Annual Return California Tax-Exempt Money Market Fund 1.17 % California Tax-Exempt Money Market Funds Average 0.95 California Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. California Intermediate-Term Tax-Exempt Fund Investor Shares 4.31 % Barclays Municipal California Intermediate Bond Index 4.94 California Intermediate Municipal Debt Funds Average 3.57 California Intermediate Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. California Long-Term Tax-Exempt Fund Investor Shares 4.71 % Barclays CA Municipal Bond Index 5.12 California Municipal Debt Funds Average 4.41 California Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 muni buyers in high income tax brackets seeking tax-exempt income but also from nontraditional buyers (such as foreign investors, U.S. banks, insurance companies, and hedge funds). California’s fiscal condition has improved significantly from a few years ago, when some observers made unflattering comparisons to Greece. During the 12 months, two major credit rating agencies raised the state’s general obligation debt rating one notch, citing governance changes and voter approval of a “rainy day” fund. (California remains one of the lowest-rated states.) Bankruptcy settlement discussions are continuing in some cities, and much of the state faces a severe drought, but the outlook has brightened considerably. In both the taxable and tax-exempt bond markets, some of the best performers were longer-maturity bonds—whose prices are usually more sensitive to changes in interest rates. (Nationwide, yields on muni bonds maturing in more than 15 years declined more than a full percentage point.) This trend helped the California Long-Term Fund return nearly 11%, more than 3 percentage points above the California Intermediate-Term Fund and more than New rules on money market funds won’t affect most Vanguard investors New rules governing money market funds garnered significant attention in 2014. But under these rules, approved by the Securities and Exchange Commission (SEC), it will be business as usual for the vast majority of Vanguard clients invested in such funds, including our tax-exempt money market funds. A key point is that money market funds catering to individual investors will be allowed to continue to seek to maintain a stable $1 share price, or net asset value (NAV). The SEC has put in place a new framework that will enable a fund’s board of directors to address a “run on the fund” by imposing redemption fees or even suspending redemptions. The board will be able to take these measures when the fund’s liquidity—the percentage of its assets invested in securities that may be readily traded in the market—falls below a certain predefined level. (Government and Treasury money market funds will be permitted, but not required, to implement these fees and restrictions.) More extensive changes are in store for institutional money market funds, which proved more susceptible to large-scale redemptions during the 2008–09 financial crisis. Most significantly, these funds will have to shift from a fixed share price to a floating NAV. Although some rules must be implemented sooner, the compliance date for the core reforms is in autumn 2016, which gives investors time to find alternatives if they wish. We will no doubt be reporting to you again as we work through the implications of these changes for our clients and our lineup of funds. 6 2 percentage points higher than the national Barclays Municipal Bond Index (which includes bonds of various maturities). The California bond funds were well-positioned by their advisor, Vanguard Fixed Income Group. For example, exposure to lower-rated investment-grade bonds was helpful. The advisor began to pare some of these holdings during the year as their prices rose when credit spreads tightened, leaving investors with less compensation for taking on the credit risk of these securities. Both the Long-Term and Intermediate-Term Funds surpassed their state-specific benchmark indexes. The Intermediate-Term Fund, which marked its 20th anniversary in March, also outpaced the average return of its peers, but the Long-Term Fund lagged modestly. For more about the funds’ strategy and performance during the fiscal year, please see the Advisor’s Report that follows this letter. Strong credit analysis helped the funds navigate rough waters During the ten years ended November 30, 2014, media noise about the creditworthi-ness of municipal issuers and a few widely publicized municipal bankruptcies rattled the market at times. However, as always, Vanguard’s in-house analysis—one of the pillars of our investment process—helped us sidestep potential problems and identify opportunities. That evaluation is ongoing, even for the bonds already held in our portfolios. Our credit analysts, along with our low costs, have been instrumental in enabling all three California funds to outpace the average annual return of their peers for the decade. This is an important measure of relative success for actively managed funds. For the ten-year period, the two bond funds slightly trailed the returns of their benchmark indexes after taking expenses into account. Realistic expectations are key to reaching your long-term goals In the last several years, investors have grown accustomed to mostly strong returns from both stocks and bonds. This, of course, has been a welcome development for our clients as they strive to achieve their financial goals. But as any experienced investor knows, markets aren’t always so favorable. Our recently published economic and market outlook research paper cautions that, over the next decade, returns for a balanced 60% equity/40% bond portfolio are likely to be moderately below long-run historical averages. (For more details, see Vanguard’s Economic and Investment Outlook , available at vanguard.com/research.) I point out our modest projections not to be discouraging but to be helpful. Realistic expectations are the foundation of a sound plan to reach your long-term objective, whether it’s establishing a secure retirement, paying for a child’s education, or achieving some other goal. 7 If you expect too much from the markets, you might not save sufficiently. You might also take on excessive risk in your portfolio in the pursuit of unrealistically high returns. We firmly believe that a better course is to follow Vanguard’s principles for investing success: • Goals. Create clear, appropriate investment goals. • Balance. Develop a suitable asset allocation using broadly diversified funds. • Cost. Minimize cost. • Discipline. Maintain perspective and long-term discipline. The beauty of these principles is that, unlike market returns, each one is within your control, and focusing on them can put you on the right path. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer December 12, 2014 8 Your Fund’s Performance at a Glance November 30, 2013, Through November 30, 2014 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard California Tax-Exempt Money Market Fund $1.00 $1.00 $0.000 $0.000 Vanguard California Intermediate-Term Tax-Exempt Fund Investor Shares $11.32 $11.78 $0.355 $0.000 Admiral Shares 11.32 11.78 0.364 0.000 Vanguard California Long-Term Tax-Exempt Fund Investor Shares $11.31 $12.07 $0.442 $0.000 Admiral Shares 11.31 12.07 0.451 0.000 9 Advisor’s Report For the fiscal year ended November 30, 2014, Vanguard California Tax-Exempt Money Market Fund returned 0.01%. The average return of peer funds was 0.00%. Vanguard California Intermediate-Term Tax-Exempt Fund returned 7.29% for Investor Shares and 7.37% for Admiral Shares; Vanguard California Long-Term Tax-Exempt Fund returned 10.79% for Investor Shares and 10.87% for Admiral Shares. Both funds outperformed their state-specific benchmarks. The Intermediate-Term Fund surpassed the average return of its peers, and the Long-Term Fund was in line with its peer average. The investment environment It was a remarkable year for municipal bonds as a whole. The macroeconomic environment helped the broad U.S. taxable bond market produce solid returns, and munis did even better, boosted by light supply and surging demand. The bond market was shaken in 2013 when the Federal Reserve signaled its intention to wind down its unprecedented bond-buying program. The Fed eventually succeeded in reassuring investors that the tapering would be gradual, proceeding only if the economy stayed strong, and that interest rates were likely to remain low even after the program ended. Yields of Tax-Exempt Municipal Securities (AAA-Rated General-Obligation Issues) November 30, November 30, Maturity 2013 2014 2 years 0.33% 0.14% 5 years 1.16 0.88 10 years 2.65 1.98 30 years 4.10 3.00 Source: Vanguard. 10 In 2014, the U.S. economy provided the signals the Fed was looking for, and the program ended in October. Gross domestic product increased at an annual rate of well above 2% during the 12 months through September (the latest data available). This growth occurred despite a sharp contraction in first-quarter 2014 caused in part by the severe winter. The labor market also improved—the national unemployment rate fell to 5.8% for November—and inflation remained well below the Fed’s target of 2%. Moderate economic growth, low inflation, and continuing easy monetary policy created a benign environment for bonds that helped revive demand. Heightened tensions in Eastern Europe and the Middle East were also factors, as more risk-averse investors turned to bonds as a safe harbor. The Treasury yield curve (the difference between short-term and long-term interest rates) flattened during the period as longer-maturity bonds strongly outperformed those with shorter maturities. Corporate bonds, with their higher-than-Treasury yields, also fared well. Favorable supply-and-demand conditions helped muni bonds beat both Treasuries and corporates. Nationwide, total tax-exempt issuance from January through November was about 4% below its year-ago level. (In California, the 11-month volume of bonds issued was about 9% below the comparable period in 2013.) Many muni issuers remained focused on austerity despite the low cost of borrowing, although supply picked up later in the fiscal year. At the same time, demand for munis rebounded. After falling out of favor with investors in 2013, muni valuations reached very attractive levels compared with taxable bonds. On November 30, 2013, the 2.65% tax-exempt yield of a AAA-rated general obligation muni bond (see the table on page 10) was almost the same as the yield of a comparable taxable Treasury bond. This drew individual investors looking for tax-free income, along with many buyers who would not otherwise have been interested—including insurance companies, pension funds, and foreign investors. (It’s worth noting that as strong demand bid up their prices, muni yields at the end of November 2014 were less attractive relative to Treasuries.) More than five years after the end of the Great Recession, The Pew Charitable Trusts noted recently that the states’ recovery has been “slow and uneven.” California has been a relatively bright spot. One gauge of the state’s economy is a monthly report by the Federal Reserve Bank of Philadelphia on State Coincident Indexes. California’s index climbed more than 3% from November 2013 through October 2014, a bit ahead of the rise of the overall U.S. economy. And its unemployment rate fell from 8.4% at the start of the funds’ fiscal year to 7.2% at the end of November (although it’s still among the country’s highest). 11 During 2014, two major credit rating agencies upgraded their ratings on California’s general obligation bonds by one notch (to Aa3 by Moody’s Investors Service and A+ by Standard & Poor’s). They cited the state’s improved fiscal condition (including a budget surplus for the fiscal year ended June 2014 and a projected surplus for fiscal 2015) and measures approved by voters in November. Notably, Proposition 2 provided a stronger mechanism for establishing and maintaining reserve funds. In our report to you in June, we noted that Governor Jerry Brown proposed using part of the budget surplus to help pay down the state’s “Wall of Debt”—years of budgetary borrowings. Proposition 2 makes that a reality. The creditworthiness of most city and county governments also strengthened. Sales tax revenues have been bolstered by higher consumer spending, housing construction, and business investment, and brighter real estate market conditions are lifting property tax collections. Improvements notwithstanding, we are monitoring the potential economic impact of California’s severe drought. In the short run, we believe it will be muted. The water agencies (some of whose bonds we own in the funds) should be able to adjust their deliveries and prices so they can keep servicing their bonds. In November, voters approved Proposition 1, authorizing more than $7 billion of new bonds for water projects to be constructed across the state over the coming decade. Although the projects won’t immediately alleviate water shortages, they should help over time, and they will provide investors with additional tax-exempt bond investment opportunities. Management of the funds In both the Intermediate-Term and Long- Term Funds, we focused on opportunities where we believed we would be well-compensated for holding more risk than the benchmark. For example, early in the year, roughly one-third of the bonds in both funds had an A rating. As the year progressed, we sold some of them as their prices rose when credit spreads tightened, and we invested most of the proceeds in bonds rated AA. Similarly, we trimmed some of our bonds with longer maturities. After falling out of favor in 2013 as investors expected interest rates to keep rising, these securities contributed to our performance as rates instead moved lower. Even though bond issuance in California was lighter than in 2013, we found attractive opportunities in both the primary and secondary markets. Both funds participated in two large offerings (each more than $1 billion) in the second half of the fiscal year. One was issued by the Los Angeles Unified School District, and the other by the San Joaquin Hills Transportation Corridor Agency (which refunded and extended the maturity of its debt). 12 For the Money Market Fund, the low interest rate environment remained challenging but not unfamiliar: The Fed has kept its target for overnight rates at 0%–0.25% since late 2008. We continued to look for ways to support returns through risk management and security selection. A word about Puerto Rico, whose triple-tax-free bonds are held in many state-specific and national tax-exempt bond funds. The Puerto Rican bonds in the Barclays Municipal Bond Index returned more than 7% for the fiscal year. Still, although the territory’s financial woes have receded from the headlines, they remain. We have steered clear of any direct exposure because of Puerto Rico’s debt load, unbalanced budget, and uncertain outlook. Although prerefunded bonds are not exposed to credit risk, at the end of the period we also held none of these. A look ahead As we’ve noted, after a year of exceptionally strong performance, municipal bond valuations are at much fuller levels than they were a year ago. In the next year, we expect muni returns to be more or less in line with the income they produce. Yields are already quite low, the overall economy continues to improve, and a rise in interest rates is potentially in the offing. Our outlook is for the U.S. economy to grow at a moderate pace in 2015. The Fed is likely to begin raising the federal funds target rate in the second half of the year. Market volatility will probably pick up as we approach that point. Nonetheless, we believe that the Fed will tighten monetary policy slowly and that the target rate will ultimately end up below its historical average. Muni bonds’ interest rates will likely remain lower than they’ve been in the past 10 to 15 years. In light of the prospect of rising interest rates, we’ve positioned the Long-Term Fund’s duration to be modestly shorter than its benchmark’s. The Intermediate-Term Fund’s duration is in line with its benchmark. (Duration is a measure of the sensitivity of bond, and bond mutual fund, prices to changes in interest rates. See the Glossary for more information.) As for Puerto Rico, we are likely to remain on the sidelines until we see sustained economic growth and budget discipline. We expect to continue to hold above-average levels of liquidity. This will allow us to take advantage of any dislocations in pricing that may arise as the Fed begins to tighten monetary policy. 13 As always, our experienced team of portfolio managers, traders, and credit analysts will seek out opportunities to add to the funds’ performance by identifying bonds that we believe are mispriced by the market. These will probably still include select lower-rated bonds, such as those issued by hospitals and redevelopment authorities, where we perceive relative value. Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Funds Pamela Wisehaupt Tynan, Principal, Head of Municipal Money Market Funds James M. D’Arcy, CFA, Portfolio Manager Adam M. Ferguson, CFA, Portfolio Manager John M. Carbone, Principal, Portfolio Manager Vanguard Fixed Income Group December 18, 2014 14 California Tax-Exempt Money Market Fund Fund Profile As of November 30, 2014 Financial Attributes Ticker Symbol VCTXX Expense Ratio 1 0.16% 7-Day SEC Yield 0.01% Average Weighted Maturity 38 days Distribution by Credit Quality (% of portfolio) First Tier 100.0% A First Tier security is one that is eligible for money market funds and has been rated in the highest short-term rating category for debt obligations by nationally recognized statistical rating organizations. Credit-quality ratings are obtained from Moody's, Fitch, and S&P. For securities rated by all three agencies, where two of them are in agreement and assign the highest rating category, the highest rating applies. If a security is only rated by two agencies, and their ratings are in different categories, the lower of the ratings applies. An unrated security is First Tier if it represents quality comparable to that of a rated security, as determined in accordance with SEC Rule 2a-7. For more information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated March 27, 2014, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2014, the expense ratio was 0.07%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the expense ratio was 0.16%. 15 California Tax-Exempt Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Cumulative Performance: November 30, 2004, Through November 30, 2014 Initial Investment of $10,000 Average Annual Total Returns Periods Ended November 30, 2014 Final Value One Five Ten of a $10,000 Year Years Years Investment California Tax-Exempt Money Market Fund 0.01% 0.05% 1.17% $11,231 California Tax-Exempt Money Market ••••• • Funds Average 0.00 0.00 0.95 10,990 California Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend information. 16 California Tax-Exempt Money Market Fund Fiscal-Year Total Returns (%): November 30, 2004, Through November 30, 2014 CA Tax-Exempt Money Mkt Funds Avg Fiscal Year Total Returns Total Returns 2005 2.17% 1.70% 2006 3.24 2.78 2007 3.55 3.06 2008 2.21 1.81 2009 0.37 0.17 2010 0.11 0.01 2011 0.07 0.01 2012 0.03 0.00 2013 0.01 0.00 2014 0.01 0.00 7-day SEC yield (11/30/2014): 0.01% California Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Average Annual Total Returns: Periods Ended September 30, 2014 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years California Tax-Exempt Money Market Fund 6/1/1987 0.01% 0.05% 1.19% 17 California Tax-Exempt Money Market Fund Financial Statements Statement of Net Assets As of November 30, 2014 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.8%) California (99.8%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Branson School) VRDO 0.050% 12/5/14 LOC 6,650 6,650 ABAG Finance Authority for Nonprofit Corps. California Revenue (Institute for Defense Analyses) VRDO 0.040% 12/5/14 LOC 6,945 6,945 ABAG Finance Authority for Nonprofit Corps. California Revenue (Lakeside Village Apartments) VRDO 0.050% 12/5/14 LOC 4
